Case 19-42508-pwb   Doc 17   Filed 12/20/19 Entered 12/20/19 11:14:27   Desc
                                  Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

     IN RE: JOSEPH ALFRED DURHAM AND          {   CHAPTER 13
            KRISTA RENEE DURHAM,              {
                                              {
             DEBTOR(S)                        {   CASE NO. R19-42508-PWB
                                              {
                                              {   JUDGE BONAPFEL


                             OBJECTION TO CONFIRMATION


          COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
     Confirmation of the plan for the following reasons:

          1. The Debtor(s)' payments under the proposed plan are
     not current.

          2. The Plan as proposed will extend beyond sixty (60)
     months, contrary to 11 U.S.C. Section 1322(d). (69 months).

          3. The funding of post-petition mortgage payments has not
     been maintained in the above-styled Chapter 13 case; thereby,
     rendering the present budget and proposed Plan infeasible, 11
     U.S.C. Section 1325(a)(6).

          4. The Form 122C-2 appears to claim an incorrect amount
     for line item 35. The Trustee requests proof of the Debtors’
     income from all sources for the six (6) months prior to the
     filing of the instant case.

          5.   The proposed plan fails to provide for the treatment
     of W. S. Badcock Corporation. However, said creditor has filed
     a secured claim.




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     albertg@atlch13tt.com
Case 19-42508-pwb   Doc 17   Filed 12/20/19 Entered 12/20/19 11:14:27   Desc
                                  Page 2 of 3


          WHEREFORE, the Trustee moves the Court to inquire into the
     above objections, deny Confirmation of this Debtor's (s') Plan
     and to dismiss the case; or, in the alternative, convert the
     case to one under Chapter 7.




                                    __________/s/_____________
                                    Albert C. Guthrie, Attorney
                                    for Chapter 13 Trustee
                                    GA Bar No. 142399




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     albertg@atlch13tt.com
Case 19-42508-pwb   Doc 17   Filed 12/20/19 Entered 12/20/19 11:14:27   Desc
                                  Page 3 of 3

     R19-42508-PWB
                             CERTIFICATE OF SERVICE


          This is to certify that on this day I caused a copy of the
     foregoing pleading to be served via United States First Class
     Mail, with adequate postage thereon, on the following parties at
     the address shown for each:

     DEBTOR(S):

     JOSEPH ALFRED DURHAM
     2905 REBECCA CIRCLE
     ROCKY FACE, GA 30740-8790

     KRISTA RENEE DURHAM
     2905 REBECCA CIRCLE
     ROCKY FACE, GA 30740-8790

     I further certify that I have on this day electronically filed
     the pleading using the Bankruptcy Court's Electronic Filing
     program, which sends a notice of this document and an
     accompanying link to this document to the following parties who
     have appeared in this case under the Bankruptcy Court's
     Electronic Case Filing program:

     SAEGER & ASSOCIATES, LLC

     This 20th day of December 2019




                  /s/      ________
     Albert C. Guthrie, Attorney
     for Chapter 13 Trustee
     State Bar No. 142399




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     albertg@atlch13tt.com
